Citation Nr: 0841842	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-32 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of left knee strain with degenerative joint 
disease, currently rated as 10 percent disabling.  

2.  Evaluation of bilateral sensorineural hearing loss 
disability, currently rated as non-compensable. 

3.  Evaluation of erythema multiform with herpes simplex, 
type 2, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1988, September 1997 to June 1998 and from February 
2004 to August 2004.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision rendered by the 
San Diego, California Regional Office (RO) of the Department 
of Veteran Affairs (VA).  Jurisdiction rests with Waco. 

The Board notes that the veteran was scheduled for a July 
2007 hearing.  However, the veteran failed to appear.  

The issue of evaluation of erythema multiform with herpes 
simplex, type 2, currently evaluated as 30 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left knee strain with degenerative joint disease is 
manifested by flexion to 100 degrees and extension to 0.

2.  On VA audiometric examination in December 2004, for the 
right ear the average decibel loss was 46 and the speech 
recognition score was 96 percent (level I); and for the left 
ear the average decibel loss was 48 with the speech 
recognition score of 96 percent (level I).






CONCLUSIONS OF LAW

1.  Left knee strain with degenerative joint disease is no 
more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010, 5260 (2008).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in June 2005, March 2006 and June 2008.  The veteran is 
challenging the disability evaluations assigned following the 
grant of service connection.  In Dingess, the U.S. Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted.  The Board also notes that 
the veteran was scheduled for VA examinations in February 
2008, but did not report and good cause is not shown.  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  The Board has determined that a uniform rating is 
warranted for all the issues on appeal.  

Left knee strain with degenerative joint disease 

The veteran's left knee strain with degenerative joint 
disease is rated under Diagnostic Code 5260 which provides 
ratings based on limitation of flexion of the leg.  Flexion 
of the leg limited to 45 degrees is rated 10 percent 
disabling and flexion of the leg limited to 30 degrees is 
rated 20 percent disabling.  38 C.F.R. § 4.71a.  For a 30 
percent evaluation, flexion must be actually or functionally 
limited to 15 degrees.  Normal ranges of motion of the knee 
are to 0 degrees in  extension, and to 140 degrees in 
flexion.  38 C.F.R. § 4.71, Plate II.  Separate evaluations 
may be assigned if there is limitation of extension or 
instability or sublaxation.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has been assigned a 10 percent evaluation for 
limitation of flexion of the left knee.  The 10 percent 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees.  
This includes any functional restrictions due to pain, 
painful motion, weakness and more than normal or excess 
fatigability.  

The Board finds that left knee strain with degenerative joint 
disease is no more than 10 percent disabling.  Examination of 
the left knee in August 2004 showed minimal degenerative 
change.  Left knee pain was reported in October 2004.  It was 
noted that the veteran reported that his pain had worsened.  
However, it was noted that he was still able to run and be 
active.  It was noted that the veteran gets a left knee ache 
with activities and that he limps at times with normal 
walking.  No swelling or locking was noted.  Examination 
showed full range of motion, stable ligaments and minimal 
pain in the lateral compartment with McMurray's.  There was 
some tenderness on the medial joint line and mild tenderness 
over the lateral fibula in the region of extra-osseous 
ossification by x-ray.  

It was noted in November 2004 that the veteran jogged daily 
and was very active.  The veteran reported that he did karate 
regularly despite the pain.  

The veteran was afforded a VA compensation and pension in 
December 2004.  The veteran reported that his knee was stiff 
and increasingly painful when kneeling.  Pain in the lateral 
aspect of the left knee was noted.  The veteran reported that 
he could run one half mile and walk one mile.  It was noted 
that the veteran could sit for 40 minutes and climb two 
flights of stairs.  The veteran reported that it was more 
difficult for him to climb stairs and that his knee has 
buckled on two occasions but he has not fallen.  Examination 
revealed that the veteran walked without limp and that he had 
no difficulty arising from the chair or changing positions on 
the examination table.  The extremities were shown to be 
without edema, cyanosis or clubbing.  Examination showed the 
left knee was not tender to palpation and that there were no 
effusions.  The veteran was able to do a deep knee bend to 75 
degrees on ten occasions.  Left knee flexion was to 100 
degrees and extension to 0.

Examination showed no crepitus and patellar compression 
tenderness.  McMurray and Lachman's were negative.  The 
veteran was diagnosed with degenerative joint disease of the 
left knee with limitations of motion.  It was noted that per 
Deluca, the veteran did not have pain, fatigue, weakness or 
incoordination on repeat testing of the left knee.  It was 
noted that there were no flare ups of pain that interfere 
with his daily activities.  

In the August 2005 VA compensation and pension examination, 
there were complaints of knee soreness and stiffness.  No 
effusions, catching, locking or giving way were noted.  It 
was noted that the veteran denied giving way, flares with 
pain, fatigability or weakness in the knee.  The veteran 
reported some mild to moderate chronic knee pain.  He further 
reported that he was able to do most of his activities of 
daily living including some gentle exercise.  Examination of 
the knee showed normal alignment and full range of motion.  
There was minimal retropatellar compression tenderness.  
McMurray was absent medially and laterally.  Lachman's and 
pivot shift were absent.  Minimally increased pain with 
resisted motion was noted.  No fatigability, weakness or 
giving way was noted on repetitive strength testing.  Minimal 
degenerative changes were seen.  Chondromalacia left knee was 
diagnosed.  The examiner noted that he would not assign an 
additional range of motion loss of the knee.  

In light of the evidence above, a higher evaluation for left 
knee strain with degenerative joint disease is not warranted 
as the evidence establishes that the veteran does not have 
the functional equivalent of flexion of the leg limited to 30 
degrees.  Here, there is no lay or medical evidence that any 
Deluca factor effectively limits flexion to 30 degrees.  
Rather, the credible evidence establishes that he retains 
functional flexion to better than 45 degrees and that he has 
full extension.  The Board has considered the veteran's own 
statements regarding the degree of his disability, and by his 
own report he is able to do most of his activities of daily 
living including some gentle exercise and he is still very 
active.  Although the veteran has reported left knee pain in 
October 2004, examination at that time showed full range of 
motion, stable ligaments and minimal pain in the lateral 
compartment with McMurray's.  The VA compensation and pension 
examiner noted in December 2004 that per Deluca, the veteran 
did not have pain, fatigue, weakness or incoordination on 
repeat testing of the left knee.  It was also noted that 
there were no flare ups of pain that interfere with his daily 
activities.  The December 2005 VA compensation and pension 
examination of the knee showed normal alignment and full 
range of motion.  The VA examiner noted that he would not 
assign an additional range of motion loss of the knee.  The 
Board finds that the observations of multiple skilled 
professionals are more probative than the veteran's own 
report.

The Board finds that the rating assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for a rating in excess of 10 percent 
disabling for left knee strain with degenerative joint 
disease, the benefit-of-the- doubt doctrine is inapplicable, 
and an increased rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that separate evaluations for limitation 
of extension, instability or sublaxation are not warranted.  
The examination disclosed full extension and there is no 
proof of instability or sublaxation.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability rating.  

Bilateral sensorineural hearing loss disability 

The veteran's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

On the audiological evaluation of November 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
65
65
LEFT
25
30
55
65

The veteran had a pure tone average of 43 for the right ear 
and 44 for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 96 
percent in left ear.  

The veteran was afforded a VA audiological compensation and 
pension examination in December 2004.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
70
65
LEFT
25
35
60
70

The veteran was assigned a pure tone average of 46 for the 
right ear and 48 for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  

The Board finds that the criteria for a compensable rating 
for the veteran's service-connected bilateral hearing loss 
disability are not met.  The Board has applied the criteria 
used for evaluating hearing loss to the findings from the 
hearing evaluation conducted in November and December 2004.  

The November 2004 audiological evaluation revealed an average 
right ear pure tone decibel loss of 43 with speech 
recognition of 88 percent.  This corresponds to a numeric 
designation of Level II hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2008).  The veteran had a left ear average 
pure tone decibel loss of 44 with speech recognition of 96 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

The December 2004 audiological evaluation revealed an average 
right ear pure tone decibel loss of 46 with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. § 
4.87, Table VI (2008).  The veteran had a left ear average 
pure tone decibel loss of 48 with speech recognition of 96 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

As shown above, at most, the audiometric examinations support 
a 0 percent rating for bilateral hearing loss disability.  
The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment. 
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations produce a 0 percent disability evaluation.  38 
C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the 0 
percent rating presently assigned accurately reflects the 
degree of the veteran's service-connected hearing impairment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100.  

The Board notes that the veteran does not have an exceptional 
pattern of hearing as defined by 38 C.F.R. § 4.86 given that 
the results of audiology testing do not show puretone 
thresholds at all four of the specific frequencies of 55 
decibels or more.  The results also fail to show that the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz. 

Based on the foregoing, the claim for a compensable 
evaluation for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


Extra-Schedular Consideration

The Board has considered whether the issues above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  However, the Board notes that the record 
reflects that the veteran has not required frequent periods 
of hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claims and there is no doubt 
to be resolved.  


ORDER

An evaluation higher than 10 percent disabling for left knee 
strain with degenerative joint disease is denied.  

A compensable disability rating for bilateral hearing loss 
disability is denied.  


REMAND

The veteran seeks a higher evaluation for erythema multiform 
with herpes simplex, type 2, which is currently is rated 30 
percent disabling under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  The record shows that in a 
September 2004 examination the veteran had rashes on his 
forearms with recurrent open round lesions.  It was further 
noted that he has had a rash over his entire body that is 
intermittent and recurring.  No rashes were noted in December 
2004.  

The veteran was afforded a VA compensation and pension 
examination in December 2004.  Pruritic lesions that become 
raw sores on the veteran's abdomen and right ankle were 
noted.  The veteran reported that he has occasional small 
dots on his hands but is otherwise is asymptomatic.  Skin 
lesions with no evidence of any current dermatitis was 
diagnosed.  It was noted that there was insufficient evidence 
at that time to warrant a diagnosis of any acute or chronic 
medical condition.  

In April 2005, it was noted that the veteran had a rash 
spread over his arms, back, feet, and neck.  The lesions were 
noted to be similar in nature to the previous lesions that 
first appeared when the veteran was in Iraq.  There were no 
lesions in the mouth or on his palms/soles.  In June 2005, it 
was noted that the veteran had flare up of lesions on his 
right hand, left shoulder and right knee.  It was noted that 
the veteran reported taking medication which slowed down the 
lesions.  

The veteran was afforded a VA compensation and pension 
examination in August 2005.  It was noted that the veteran 
missed a total of 30 days of work over the past year during 
exacerbations of his skin condition.  Herpes simplex, type 2 
with secondary erythema multiforme was noted.  It was noted 
that when the lesions appear they are located on his arms, 
chest, back, thigh and hands, and that they last about three 
to six weeks.  The veteran reported that the lesions are 
troublesome while at work and that he must wear gloves.  He 
also reported that they are sensitive to touch.  After 
healing, the veteran reported that the lesions recur every 
month.  

It was noted that daily maintenance dose of Valtrex 500 mg 
was taken in June.  It was further noted that he has not had 
a recurrence since June 2005.  Over the past 12 months the 
veteran reported at least six flares of his skin lesions.  It 
was noted that when active, the percent of the exposed body 
surface area is about 5 percent on the hands and that the 
percent of the total body surface area affected is about 5 to 
10 percent.  No active lesions were noted at the time of the 
examination; just areas of post inflammatory 
hyperpigmentation in previous sites of skin disease were 
noted.  It was noted that the hyperpigmentation totaled about 
20 on the entire body.  Herpes simplex, type 2, infection 
with erythema multiform was diagnosed.  It was noted that the 
veteran was currently under reasonable control with Valtrex 
daily and that continuation of the drug for maintenance and 
prevention of flares was recommended.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  The Board notes that 
the veteran is taking Valtrex on a daily basis.  Before this 
claim can be decided, a medical opinion is needed to 
determine if Valtrex is considered systemic therapy, such as 
corticosteroids or other immunosuppressive drugs.  Although 
the RO did not request this information, the Board finds that 
an opinion regarding the above is necessary to decide this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion which discusses 
what is Valtrex and if Valtrex is 
considered systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


